                      Case 1:09-cr-00765-RMB Document 630 Filed 09/01/21 Page 1 of 1




     UNITED STATES DISTRICT COUR
     SOUTHERN DISTRICT OF NEW YOR
     ------------------------------------------------------------
     UNITED STATES OF AMERICA,
                                Government
                                                                                 09 CR. 765 (RMB
                 -against
                                                                                 ORDE
     KELVIN MARTINEZ
                                Defendant
     -------------------------------------------------------------

                 In light of the continuing COVID-19 pandemic, the supervised release hearing scheduled
     for Friday, September 10, 2021 at 11:00 AM is being held telephonically pursuant to the CARES
     Act and applicable implementing court procedures

                 Participants, members of the public and the press can use the following dial-in
     information


                 USA Toll-Free Number: (877) 336-1829
                 Access Code: 6265989
                 Security Code: 7659


     Dated: September 1, 2021
            New York, NY




                                                                     __________________________________
                                                                           RICHARD M. BERMAN
                                                                                 U.S.D.J.
:

     -							

                 ,

                            .

                                 ,

                                  

                                      T

                                           K

                                                X

                                                     .

                                                      X

                                                                          R

                                                                                   )

